Citation Nr: 0217136	
Decision Date: 11/26/02    Archive Date: 12/04/02

DOCKET NO.  97-13 548A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana

THE ISSUE

1.  Entitlement to an effective date prior to February 15, 
1995, for a 10 percent rating for right ankle fracture.

2.  Entitlement to an effective date prior to February 15, 
1995, for a 10 percent rating for residuals of parotid tumor 
removal.

REPRESENTATION

Appellant represented by:	Eric C. Conn, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel

INTRODUCTION

The veteran had active service from July 1971 to February 
1984.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision in which the RO 
awarded increased ratings of 10 percent each for right ankle 
fracture and residuals of parotid tumor removal, effective 
from February 15, 1995.

The Board issued a decision in this appeal in November 1999, 
which the veteran appealed to the United States Court of 
Appeals for Veterans Claims (CAVC).  In December 2001, the 
CAVC remanded for consideration of the applicability of the 
Veterans Claims Assistance Act of 2000 (VCAA) by the Board 
in the first instance, and, if necessary, to readjudicate 
the claims on the merits.  The current decision of the Board 
responds to the mandate of the Court. 


FINDINGS OF FACT

1.  VA received the veteran's claim for an increased rating 
for right ankle fracture on February 15, 1995.

2.  It is not factually ascertainable that the veteran's 
disability from right ankle fracture underwent an increase 
justifying assignment of a rating of 10 percent prior to 
February 15, 1995.

3.  VA received the veteran's claim for an increased rating 
for residuals of parotid tumor removal on February 15, 1995.

4.  It is not factually ascertainable that the veteran's 
disability from residuals of parotid tumor removal underwent 
an increase justifying assignment of a rating of 10 percent 
prior to February 15, 1995.


CONCLUSIONS OF LAW

1.  An effective date prior to February 15, 1995, for a 10 
percent rating for right ankle fracture is not warranted.  
38 U.S.C.A. §§ 5107, 5110 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 3.321, 3.340, 3.341, 3.400, 4.130 (2001).

2.  An effective date prior to February 15, 1995, for a 10 
percent rating for residuals of parotid tumor removal is not 
warranted.  38 U.S.C.A. §§ 5107, 5110 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 3.400, 4.130 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that the effective date for the 
increased ratings for disabilities associated with right 
ankle fracture and residuals of parotid tumor removal should 
have been February 2, 1984, the date of the day following 
his separation from service.

The veteran was granted service connection for right ankle 
fracture and residuals of parotid tumor removal by a May 
1984 rating decision.  Initially, each disability was rated 
zero percent disabling.  On February 15, 1995, the RO 
received the veteran's request that his service-connected 
disabilities be re-evaluated as such disabilities had 
worsened.  In a November 1996 rating decision, the RO 
increased the ratings to 10 percent for right ankle fracture 
and residuals of parotid tumor removal, effective from the 
date of the veteran's February 15, 1995, claim.

As discussed below, the assignment of effective dates for 
disability ratings is based, in part, on what constitutes a 
claim and when a claim is deemed filed.  The regulations 
provide that a veteran's intent to claim a benefit under the 
laws administered by VA may be initiated by an informal 
claim.  An informal claim is any communication or action 
indicating an intent to apply for one or more benefits under 
the laws administered by VA.  38 C.F.R. § 3.155 (2001).

The regulations further provide that the effective date of 
an evaluation and award of compensation based on an original 
claim or claim for increase will be the date of receipt of 
the claim or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a) (West 1991); 38 C.F.R. § 3.400 (2001).  
However, among the listed exceptions to the general rule 
stated above is the rule which applies to increases in 
disability compensation.  The effective date of such an 
increase will be the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred if the claim is received within one year from such 
date, otherwise the effective date will be the date the 
claim is received or the date entitlement to the benefit 
arose, which ever is later.  38 C.F.R. § 3.400(o) (2001).

The May 1984 rating decision which had assigned zero percent 
ratings for the disabilities in question became final after 
one year.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2001).  Although the veteran has 
asserted that he filed an appeal from the disability ratings 
then assigned, he has indicated that he went to a veterans' 
service organization to file the appeal, not to VA itself.  
He may have been under the impression that that organization 
would file his notice of disagreement with the May 1984 
rating decision.  The record, however, does not contain any 
notice of disagreement with that rating decision.  The 
veteran indicated that he did not hear anything from VA 
about his appeal, and that he did not pursue the matter due 
to other more pressing personal matters.  As the record does 
not contain an appeal from the May 1984 rating decision, 
that decision is final.  The Board next turns to a 
determination as to the date of the claims for increase.

The Board finds that the claim upon which the increased 
ratings of 10 percent were awarded was filed with the RO on 
February 15, 1995.  Therefore, pursuant to 38 C.F.R. § 
3.400, the veteran would be entitled to an effective date 
from February 15, 1995, or as much as one year earlier, 
provided that it is factually ascertainable that he had 
increased disability at such earlier date.  The Board has 
reviewed the entire record and cannot factually ascertain 
that the veteran's disability from right ankle fracture 
underwent an increase prior to April 1995 when he underwent 
a physical examination for evaluation of functional 
capacities.  Further the Board cannot factually ascertain 
that the veteran's disability from residuals of parotid 
tumor removal underwent an increase prior to May 1996 when 
the most recent VA examination was conducted.  This is 
because the most recently dated medical evidence in the 
claims folder besides the May 1996 VA examination report and 
the April 1995 functional capacities evaluation was made in 
1984, near the time of his separation from service.  The 
record is simply devoid of any medical evidence from which 
it can be factually ascertained that an increase in the 
service-connected disabilities had occurred prior to the 
date of the filing of the veteran's claim on February 15, 
1995.

In so deciding, the Board has considered the applicability 
of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096, which 
became effective during the pendency of the prosecution of 
this claim.  Among other things, the VCAA eliminated the 
well-grounded-claim requirement and modified VA's duties to 
notify and assist claimants.  38 U.S.C.A. §§ 5100, 5103, 
5103A, 5107, 5126 (West Supp. 2002).  

The VCAA prescribed that the amendments to 38 U.S.C. A. 
§ 5107 are effective retroactively to claims filed and 
pending before the date of enactment.  38 U.S.C.A. § 5107 
note  (Effective and Applicability Provisions) (West Supp. 
2002).  The United States Court of Appeals for the Federal 
Circuit has ruled that the retroactive effective date 
provision of the Act applies only to the amendments to 
38 U.S.C. § 5107.  See Bernklau v. Principi, 291 F.3d 795 
(Fed. Cir. 2002); Dyment v. Principi, 287 F.3d 1377 (Fed. 
Cir. 2002).  However, the VA regulations promulgated to 
implement the Act provide for the retroactive effect of the 
regulations, except as specified.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001).  Whereas VA regulations are binding on the 
Board, 38 C.F.R. § 20.101(a), the Board in this decision 
will consider the applicability of the regulations 
implementing the VCAA as they pertain to the claim at issue.

The CAVC has stated that while the VCAA is a reason to 
remand "many, many claims . . . it is not an excuse to 
remand all claims."  Livesay v. Principi, 15 Vet. App. 165, 
178 (2001)(en banc).  Indeed, the CAVC has held that the 
VCAA is not applicable in all cases.  For example, the VCAA 
has been held inapplicable to a matter of pure statutory 
interpretation (such as a claim for payment of accrued 
interest on an award of past-due disability benefits).  
Smith v. Gober, 14 Vet. App. 227, 231-32 (2000).  The CAVC 
has also concluded that the VCAA was not applicable where 
the veteran was fully notified and aware of the type of 
evidence required to substantiate his claims and that no 
additional assistance would aid in further developing his 
claims.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001).

In Foxx v. Principi, No. 01-1287, slip op. at 6, (U.S. Vet. 
App. July 9, 2002) (single-judge nonprecedential memorandum 
decision), cited herein only for guidance, it was concluded 
that "[t]he appellant, by statute, does not qualify for an 
earlier entitlement date; for this reason, the Board's 
failure to discuss the VCAA is harmless.  Because there is 
no additional assistance that would help substantiate the 
appellant's claim therefor, a remand pursuant to the VCAA is 
not necessary."  See also Wensch v. Principi, 15 Vet. App. 
362 (2001) (when there is extensive factual development in a 
case, and there is no reasonable possibility that any 
further assistance would aid the appellant in substantiating 
his claim, VCAA does not apply); and also VCAA § 3(a), 114 
Stat. 2097, 38 U.S.C.A. § 5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim"). 

Thus, as this case involves claims for earlier effective 
dates, the VCAA arguably does not even apply.  The Board 
nevertheless notes that in March 1997, the RO sent the 
veteran a statement of the case which referenced the laws 
and regulations pertinent to his claim and discussed the 
relevant evidence.  He also received a copy of the Board's 
November 1999 decision, as well as a September 2002 letter 
from the Board which thoroughly discussed VA's duty to 
assist as well as what was needed from the veteran.  
Together, these documents have listed the evidence 
considered, the legal criteria for determining whether 
earlier effective dates could be granted, and the analysis 
of the facts as applied to those criteria, thereby 
abundantly informing the veteran of the information and 
evidence necessary to substantiate his claims for earlier 
effective dates.

The record shows that the RO considered all relevant records 
(including the veteran's service medical records, the May 
1984 rating decision, the April 1995 functional capacities 
evaluation, the May 1996 VA examination report, the 
veteran's February 1995 request for increased rating, and 
various other written statements submitted by the veteran 
and his representative).  The veteran has not asserted that 
there are any outstanding records to be considered.  

Moreover, seeking a medical opinion in this case would be 
fruitless because the record is simply devoid of medical 
evidence from which it could be factually ascertained that 
an increase in the veteran's service-connected disabilities 
had occurred prior to the date of the filing of his claim of 
February 15, 1995 (because the most recently dated medical 
evidence besides the May 1996 VA examination report and the 
April 1995 functional capacities evaluation was dated in 
1984). 

To the extent they even apply in this case, the VCAA 
requirements have been substantially met by VA, and there 
are no areas in which further development may be fruitful.  
There would be no possible benefit to remanding this case to 
the RO, or to otherwise conduct any other development.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant).

Furthermore, adjudication of this appeal, without referral 
to the RO for initial consideration under VCAA, poses no 
harm or prejudice to the veteran.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  The 
Board's consideration of the VCAA regulations in the first 
instance is not prejudicial to the 
veteran because the provisions of this rule merely implement 
the VCAA and do not provide any rights other than those 
provided by the VCAA.  Moreover, the veteran was advised 
about the VCAA in the Board's September 2002 letter, to 
which neither he nor his representative have filed a 
response.

ORDER

Entitlement to an effective date prior to February 15, 1995, 
for a 10 percent rating for right ankle fracture, is denied.

Entitlement to an effective date prior to February 15, 1995, 
for a 10 percent rating for residuals of parotid tumor 
removal, is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

